                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 REYNALDO HERRERA, JR.,                          :
    Plaintiff,                                   :
                                                 :
 v.                                              :
                                                 :    CIVIL ACTION 1:18-00058-KD-MU
 TREY OLIVER, III, et al.,                       :
    Defendants.                                  :

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and a de novo determination of those portions of the Report and Recommendation (Doc. 28)

to which objection is made, the Report and Recommendation of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B) and dated February 14, 2019 is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that that the Defendants’ Motion for Summary Judgment is

GRANTED, such that the Plaintiff's claims against Defendants Trey Oliver, III, Sam Cochran, and

Sam Houston are DISMISSED with prejudice.


       DONE and ORDERED this the 14th day of March 2019.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
